Citation Nr: 0719775	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for ankylosing spondylitis 
(formerly characterized as spondylolysis with 
spondylolisthesis of L5, S1), currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.  

The Board issued a decision that addressed this issue in July 
2005 which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2007, a 
Joint Motion for Remand (joint motion) was submitted to the 
Court that was granted later that same month.  The increased 
rating claim is again before Board for appellate review but 
first requires development to comply with the Court order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2007 Court order indicates that the December 
2004 VA examination report utilized by the Board to evaluate 
the veteran's increased rating claim did not comply with the 
Board's August 2004 remand memorandum in violation of Stegall 
v. West, 11 Vet. App. 268 (1998).  Specifically, the examiner 
did not address whether the veteran suffered any marked 
limitation of bending from the standing position.  For 
clarity, the Board notes that it requested a VA examination 
via the August 2004 memorandum at which time the veteran was 
in receipt of a 20 percent disability rating for his lumbar 
spine disability.  The veteran was scheduled for a VA 
examination which was conducted in February 2005; however, 
the VA examination report included a notation by the examiner 
of a December 2004 VA medical note and radiology findings.  
Apparently the date of the medical note was used by the 
Board, and subsequently the Court, in discussing his claim.  
Hereafter, the Board will refer to the examination as having 
been conducted in February 2005.

"Marked limitation of bending" was a criterion for a higher 
40 percent disability rating under the prior criteria 
utilized to evaluate lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  Despite the VA 
examiner not specifically addressing marked limitation of 
bending in the February 2005 VA examination report, the 
results contained therein were used in helping determine the 
veteran was entitled to a 40 percent disability rating.  See 
May 2005 rating decision.   As referenced in the Board's July 
2005 decision, the veteran's current 40 percent disability 
rating is the maximum schedular rating based on the criteria 
used to evaluate lumbosacral strain and limitation of motion.  
As such, the focus of the decision was whether the veteran 
met the criteria for a higher disability rating under the 
schedular criteria used to evaluate disc disease.  However, 
as indicated above, the Court has determined that the 
February 2005 VA examination was inadequate because it did 
not comply with the previous Board memorandum requesting an 
opinion as to marked limitation of bending.  To comply with 
the Court order, the Board will remand this issue to obtain 
additional medical opinion.

The Court also expressed concern that the VA's failure to 
obtain additional radiological evidence may have impacted its 
duty to assist the veteran and that the additional X-rays 
should be ordered.  The February 2005 VA examination report 
reflects that the VA examiner referenced a December 2004 VA 
radiology report showing the veteran's pelvis had been X-
rayed but that some further detail concerning the sacroiliac 
joints could be obtained with oblique views.  A February 2005 
VA radiology report shows that oblique views were obtained at 
the time of his VA examination.
 
Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA examiner 
to review the February 2005 VA examination 
findings, to include ranges of motion and 
associated functional limitations.  The 
examiner must offer an opinion as to 
whether the veteran's functional 
limitations constituted marked limitation 
of bending to comply with the February 
2007 Court order. 

2.  Thereafter, readjudicate the veteran's 
increased rating claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




